AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court >
Southern District of Georgia Co Rsvnse7

JOSEPH A. KEATON,

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER; 2:18-cv-66

LIEUTENANT KYLA M. LEE; OFFICER
STUART DELOACH; and OFFICER
DERECK COBB,

O Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered on March 30, 2020, the Report
and Recommendation of the Magistrate Judge is hereby ADOPTED as the opinion of the
Court, The Court DENIES Keaton in forma pauperis status on appeal.

Judgment of dismissal is hereby entered and this case stands dismissed.

Approved by: aa

HON.EISA GODBEY WOOD

Mve 4 |

Scott L. Poff

 

 

Date

 

GAS Rev 10/1/03

 
